DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Janesky, US 2016/0032595 in view of Kurzer et al., US 2015/0376946.
Regarding claims 1, 4-5 and 7:
Janesky discloses a floor board comprising a polyurethane-foam board (102, para. 0019 and 0029) where the polyurethane-foam board is made from a polyurethane foamed material that may be made by foaming a polyurethane foaming raw material.
Janesky does not expressly disclose thread-like members.
Kurzer discloses a method of making a pultruded member of thermoplastic resin of polyurethane (Abstract and paragraph 0002), wherein the pultruded member is provided with a plurality of thread-like members of glass fiber (201) that extend throughout the polyurethane board in a length, and the plurality of thread-like members are arranged with equal-spacings in the width direction therebetween (para. 0043); and 
the polyurethane board can be formed by continuous pulling.
At the time the invention was filed, it would have been obvious to construct the floor board of Janesky with glass fiber threads as suggested by Kurzer in order to provide a more robust layer with reinforcement (Background of Kurzer).
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  
Regarding claim 6:
Janesky does not specify the raw material of the polyurethane foam but specifies that it can be made by extrusion or expansion (para. 0029) which would include a resin and a foaming agent. 
Regarding claims 8-9:
Janesky discloses wherein the thickness range is 0.5” to 3” (para. 0019) which corresponds to 13 to 76mm, overlapping with the 25-35mm thickness claimed. 
Regarding claim 10:
Janesky discloses wherein the two ends of the floor board are provided with rabbets (301 and 302) for splicing.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Janesky, US 2016/0032595 in view of Kurzer et al., US 2015/0376946, further in view of Schiffmann et al., US 2009/0165411
Regarding claim 2:
Janesky discloses a laminate board (201) on an upper side of the polyurethane foam board of rigid material but does not specify FRP.
Schiffmann discloses a composite board of foam (32) and a rigid reinforcing layer (34) surrounding the foam wherein the rigid reinforcing layer is FRP (para. 0139).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use FRP for the rigid layer of Janesky as suggested by Schiffmann because it is strong and rigid and can tolerate some deflection without catastrophic failure.
Regarding claim 3:
Neither Janesky nor Schiffmann disclose the exact thickness of the rigid board layer.
It would have been an obvious matter of design choice to provide an FRP layer of specifically 0.5mm to 5.0mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specific thickness. There is no evidence that the claimed dimensions not specifically taught by  Janesky and Schiffmann provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Janesky, US 2016/0032595 in view of Kurzer et al., US 2015/0376946 further in view of Cocconi et al., US 2011/0305865
Regarding claims 25-26:
Janesky does not expressly disclose the density of the polyurethane-foam board.
Cocconi discloses a polyurethane-foam board used for a flooring wherein the board has a density of 500 to 9000 kg/m^3, overlapping with the claimed range (para. 0023). Further, Cocconi specifies wherein the layer may be a foam (lower density) or a solid.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the polyurethane foam layer of Janesky with a density between 700 and 1100 kg/m^3 as suggested by Cocconi in order to dampen sound and vibrations (abstract of Cocconi). Further, the claimed density yields no extraordinary or unexpected results and can be modified to achieve predictable results (vibration dampening).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses the combination of a floor board having a polyurethane-foam with an FRP board on an upper and/or lower side of the polyurethane-foam board. However, the prior art does not provide a teaching, suggestion or motivation for the FRP board specifically having a density of 1600-2100 kg/m^3. Providing the specific range would require improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the examiner did not discuss density, the claim recites:

    PNG
    media_image1.png
    114
    592
    media_image1.png
    Greyscale

The and/or clause has been considered with regards to the scope of the claims, and rather than density, thickness was discussed in the previous office action. As such, the argument is moot.
	Regarding applicant’s argument that the combination of Janesky and Kurzer is improper on the grounds that the examiner has not identified any suggestion or motivation to combine, the examiner explicitly states, “in order to provide a more robust layer with reinforcement” as addressed by the background of Kurzer. The motivation to combine or modify is not required to come from the primary reference as suggested by Applicant’s arguments. Instead, the examiner considers the obviousness of modifying a primary reference in view of the teachings of the secondary reference. 
Applicant notes that Kurzer teaches a beam suggesting that Kurzer is non-analogous art. It has been held that the determination that a reference is from a nonanalogous art is twofold.  First, it is decided if the reference is within the field of the inventor’s endeavor.  If it is not, it is determined whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  In this case, Kurzer is related to polyurethane elongate members, as is the primary reference of Janesky. Further, Kurzer is reasonably pertinent to increasing strength of polyurethane members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633